Exhibit 21.1 – Subsidiaries of the Registrant Subsidiaries State of Incorporation/Formation Quad City Bank and Trust Company Iowa Cedar Rapids Bank and Trust Company Iowa Rockford Bank and Trust Company Illinois m2 Lease Funds, LLC Wisconsin QCR Holdings Statutory Trust II Connecticut QCR Holdings Statutory Trust III Connecticut QCR Holdings Statutory Trust IV Delaware QCR Holdings Statutory Trust V Delaware Community National Statutory Trust II Delaware Community National Statutory Trust III Delaware
